04/20/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0004



                                        PR 21-0004
                                                                                  FILED
IN RE PETITION OF RENEAU J. LONGORIA                                             APR 2.0 2021
FOR REINSTATEMENT TO ACTIVE STATUS                                   ORDER
                                                                         Bowen Greenwood
IN THE STATE BAR OF MONTANA                                                 Clerk of Supreme Court
                                                                               .tatgp of Montana




       Reneau J. Longoria has petitioned this Court for reinstatement to active status in the
State Bar of Montana. The petition indicates that Longoria voluntarily chose inactive
status, but does not indicate when this occurred. The Court has checked with the State Bar,
which indicates that Longoria has been on inactive status for well over five years. It is the
Court's practice in such cases, given the amount oftime since Longoria has been on active
status, to require a character and fitness review and the completion ofcontinuing education.
Therefore,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw,and a decision pursuant to Section 5(c)(6)ofthe Rules
of Procedure of the Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
       IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the tirne Petitioner was on inactive
status. This may include approved credits previously obtained by Petitioner during the last
two years, if any.
         The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of
         Montana'
         DATED this?-b day of April, 2021.




                                                                 Chief Justice




                                                                    Justices